DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, Claims 1-14 in the reply filed on 06/09/2022 is acknowledged.  The traversal is on the ground(s) that given the relationship between the subject matter of the claims of group I and group II, it has not been demonstrated that the examination of the claims together in a single application constitutes a “serious burden” (see Applicant’s arguments at page 2, paragraph 4).  
This is not found persuasive because as mentioned in the previous office action, Groups II and I are related as process of making and product made.  And, the product as claimed can be made by another and material different process such as by mixing together the components and curing of the components.  That is, a molding step is not required.  Also the composition of claim 1 does not require the same components which are recited in claim 15.  Additionally, there would be a serious search and/or examination burden if restriction were not required because the inventions have acquired a separate status in the art due to their recognized divergent subject matter, and the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries).
The requirement is still deemed proper and is therefore made FINAL.

Claims 15-41 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/09/2022.

Drawings
The drawings are objected to because Fig. 4 diagrams the reversible reaction between MgO + V [Wingdings 3 font/0x44] MgCO3, wherein “V” appears to be a typographical error and should be “CO2” (see Applicant’s Specification at [0064]).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 10 and 13 are objected to because of the following informalities:  
Claim 10 line 4 recites “10.”, which appears to be a typographical error and should be deleted.
Claim 13 line 2 recites “plain carbon steel epoxy coated steel”, which appears to have a typographical error, and should have a comma between the plain carbon steel and epoxy coated steel.

Claim Rejections - 35 USC § 103





In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Atakan et al. (US 2016/0272545 A1) (“Atakan” hereinafter) in view of Jain et al. (US 2016/0168720 A1) (“Jain” hereinafter).

Regarding claim 1, Atakan teaches a carbonated composite material (see Atakan at [0026] teaching the disclosure generally relates to a composite material produced by carbonation of calcium silicate with CO2), comprising 
a bonding matrix comprising a plurality of bonding elements (see Atakan at [0026] teaching the composite material comprises a plurality of bonding elements, wherein the composite material is taken to meet the bonding matrix based on the structure as outlined below); and 
wherein each bonding element (see Atakan at [0026] teaching a bonding element comprising) comprises 
a core, wherein the core comprises of a carbonatable material (see Atakan at [0026] teaching a core of an unreacted carbonatable phase of calcium silicate), 
a first silica-rich layer that at least partially covers some peripheral portion of the core (see Atakan at [0026] teaching a core… fully or partially surrounded by a silica rich rim of varying thickness), and 
a second calcium… carbonate-rich layer that at least partially covers some peripheral portion of the first silica-rich layer (see Atakan at [0026] teaching a silica rich of varying thickness that is fully or partially encased by CaCO3 particles, wherein CaCO3 particles is taken to meet the claimed calcium carbonate-rich layer); and 
wherein the carbonated composite material has a compressive strength of 3,500 psi or greater (see Atakan at [0061] teaching the composite material is characterized by a compressive strength from about 20 MPa (or 2,901 psi) to about 175 MPa (or 25,381 psi)).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

	
Atakan does not explicitly teach a plurality of pores comprising a pore solution having a pH greater than about 9.5.
However, Atakan teaches that the bonding element/matrix can be used in combination (and thus reinforced) with steel or other metal reinforcement materials to make reinforced concrete products (see Atakan at [0072]), and Atakan also teaches that the composite material and bonding elements disclosed… can be used in a variety of applications due to their superior properties, which may be fine-tuned as needed (see Atakan at [0065]).  
Moreover, Atakan teaches that the disclosure additionally provides methods for manufacturing novel composite materials that are cured predominantly by a CO2 consumption reaction… in addition to CO2, another process component is water (see Atakan at [0047]), and generally, CO2 is introduced as a gas phase that dissolves into an infiltration fluid, such as water (see Atakan at [0049]).  Furthermore, water supply is provided and water vapor is added to the atmosphere that is circulating within the curing chamber… in some embodiments, the water can be converted to vapor… the CO2 supply can be flowed into the systems after having been bubbled through a heated water supply (see Atakan at [0053]).
Like Atakan, Jain teaches a composite material that can be used in combination (and thus reinforced) with steel, wherein the composite material comprises a plurality of bonding elements comprising a core, a first silica-rich layer and a second calcium carbonate-rich layer (see Jain at [0016] teaching that the disclosure generally relates to an article of manufacture having a body prepared from a composite material… the body is embedded with one or more reinforcement metal wires, cables or bars… the composite material includes: a plurality of bonding elements, wherein each bonding element comprises: a core comprising primarily calcium silicate, a silica-rich first or inner layer, and a calcium carbonate-rich second or outer layer).
Like Atakan, Jain teaches that in addition to CO2, another process component is water (see Jain at [0142] teaching that liquid water in the pores speeds up the reaction rate because it provides a medium for ionization of both carbonic acid and calcium species… water level needs to be low enough such that CO2 gas can diffuse into the porous matrix prior to dissolution in the pore-bound water phase, also see Jain at [0143] teaching various combinations of curing conditions may be devised to achieve the desired production process… liquid water is provided to precursor materials… along with CO2, and see Jain at [0144] teaching water vapor is provided to precursor materials… along with CO2).
Jain also teaches that in another aspect, the disclosure generally relates to a process for passivating iron or steel reinforcement wires or bars for corrosion resistance… the process includes… an aqueous suspension of particulate calcium silicate under an atmosphere of CO2 and water vapor at a pH from about 3.5 to about 14 to form an anticorrosive coating (see Jain at [0015]).  
The liquid water in the pores and the porous matrix as taught by Jain are taken to meet the claimed plurality of pores because water in the pores speeds up the reaction rate, and the water vapor at a pH from about 3.5 to about 14 is taken to meet the claimed a pore solution having a pH greater than about 9.5.  Furthermore, the teaching as outlined above is in accordance to the definition of “pore solution” as set forth in the Specification (see Applicant’s Specification at [0090] teaching “pore solution” means a solution of water and ions dissolved form the components of the composite, such as, but not limited to the cement... aggregates, and other additives, and residing in one or more pores present in a green, partially cured, or fully cured cement or concrete body or mass).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  One of ordinary skill in the art would appreciate that water at a pH from about 3.5 to about 14 suitable for its intended use, that is, it is used as a process component in addition to CO2 in the carbonation of calcium silicate because water in the pores speeds up the reaction rate and provides a medium for ionization of both carbonic acid and calcium species.  Furthermore, an aqueous suspension of particulate calcium silicate under an atmosphere of CO2 and water vapor at a pH from about 3.5 to about 14 forms an anticorrosive coating.
As such, one of ordinary skill in the art would appreciate that Jain teaches water at a pH from about 3.5 to about 14, which is a process component in addition to CO2 in the carbonation of calcium silicate.  Additionally, water in the pores speeds up the reaction rate and provides a medium for ionization of both carbonic acid and calcium species and it forms an anticorrosive coating, and seek those advantages by employing using water at a pH from about 3.5 to about 14 to produce the composite material produced by carbonation of calcium silicate with CO2 as taught by Atakan.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to use water at a pH from about 3.5 to about 14 as taught by Jain in the composite material produced by carbonation of calcium silicate with CO2 as taught by Atakan because it is suitable as a process component in addition to CO2, in the carbonation of calcium silicate because water in the pores speeds up the reaction rate and provides a medium for ionization of both carbonic acid and calcium species, and an aqueous suspension of particulate calcium silicate under an atmosphere of CO2 and water vapor at a pH from about 3.5 to about 14 forms an anticorrosive coating.

Regarding claim 2, Atakan in view of Jain teaches the limitations as applied to claim 1 above, and as mentioned, Jain teaches the process includes… an aqueous suspension of particulate calcium silicate under an atmosphere of CO2 and water vapor at a pH from about 3.5 to about 14 to form an anticorrosive coating (see Jain at [0015] and please see claim 1 rejection regarding the pore solution), wherein water vapor at a pH from about 3.5 to about 14 overlaps with the claimed wherein the pore solution has a pH of about 10 to about 13.5.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

	
Regarding claims 3-6, Atakan in view of Jain teaches the limitations as applied to claims 1 and 2, respectively above.  And as mentioned, Atakan teaches that the composite material is characterized by a compressive strength from about 20 MPa (or 2,901 psi) to about 175 MPa (or 25,381 psi) (see Atakan at [0061]), which overlaps with the claimed wherein the carbonated composite material has a compressive strength of 4,000 psi or greater (claim 3); wherein the carbonated composite material has a compressive strength of 5,000 psi or greater (claim 4); wherein the material has a compressive strength greater than about 7,000 psi (claim 5); and wherein the material has a compressive strength greater than about 10,000 psi (claim 6).  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists (see MPEP § 2144.05 I). 

Regarding claims 7-8, Atakan in view of Jain teaches the limitations as applied to claim 1, and Atakan further teaches in another embodiment, the bonding element/matrix blended with… Ca(OH)-2 (see Atakan at [0070]), wherein Ca(OH)-2 is taken to meet the claimed wherein the bonding matrix further comprises one or more pH enhancing additives (claim 7); and wherein the one or more pH enhancing additives is selected from the group consisting of… NaOH (claim 8).
Additionally, a prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities (see MPEP § 2144.09.I). In this case, Ca(OH)-2 and NaOH have very close structural similarities because both compounds produces the counter-ion OH- in water and the sizes of the cations Ca2+ and Na+ are similar, thus Ca(OH)-2 and NaOH are expected to have similar utilities.

Regarding claims 9-10, Atakan in view of Jain teaches the limitations as applied to claim 1, and Atakan further teaches the bonding matrix may also include a plurality of coarse or fine filler particles that may be of any suitable material, have any suitable particle size and size distribution… for example, the filler particles are made from a calcium carbonate-rich material such as limestone (e.g., ground limestone) (see Atakan at [0040]), wherein ground limestone is taken to meet the claimed wherein the porous body further comprises one or more additives (claim 9); and wherein the one or more additives to improve water resistance is selected from the group consisting of… limestone powder (claim 10).  Ground limestone is expected to be capable of improving water resistance.

Regarding claim 11, Atakan in view of Jain teaches the limitations as applied to claim 1, and Atakan further teaches chemical admixtures may also be included in the composite material; for example… retarders (see Atakan at [0077]), wherein retarders is taken to meet the claimed wherein the porous body further comprises one or more… set retarders.

Regarding claims 12-14 Atakan in view of Jain teaches the limitations as applied to claim 1, and as mentioned, Atakan teaches that the bonding element/matrix can be used in combination (and thus reinforced) with steel or other metal reinforcement materials to make reinforced concrete products (see Atakan at [0072]), which meets the claimed a concrete object comprising the carbonated composite material of claim 1 further comprising one or more iron or steel components (claim 12).	
Jain also teaches an article of manufacture having a body prepared from a composite material… the body is imbedded with one or more reinforcement metal wires, cables or bars (see Jain at [0016])… the one or more reinforcement elements may be bars… in certain embodiments, the one or more reinforcement bars are made of steel (see Jain at [0044])… the term “steel” refers to an alloy or iron and a small amount of carbon… and examples of steel include plain carbon steel (see Jain at [0042]), thus meeting the claimed steel component is at least partially embedded therein (referring to concrete) (claim 12); wherein the one or more iron or steel components is made of plain carbon steel (claim 13); and wherein the one or more iron or steel components is a reinforcement bar (claim 14).

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Atakan in view of Jain as applied to claim 1 above, and further in view of Atakan (US 2017/0204010 A1) (“‘010” hereinafter).
This rejection is added so as to speed up prosecution in the instant that the Applicants do not agree with the rejection above.
Examiner notes that ‘010 is available as prior art under 102(a)(1) because the exception to the exception applies (MPEP 2153.01a). Specifically, the 102(b)(1)(A) exception does not apply because it is not apparent who the disclosure is from due to the fact that the disclosure names additional persons.  To be clear, ‘010 names Atakan while the instant application names Jain, Seth, Atakan, Tas, and Sahu.  The Office has provided a mechanism for filing an affidavit or declaration (under 37 CFR 1.130) to establish that a disclosure is not prior art under 102(a) due to an exception in 102(b).

Regarding claims 7-8, Atakan in view of Jain teaches the limitations as applied to claim 1, and Atakan further teaches that various additives can be used to modify and fine-tune the physical appearance and/or mechanical properties of the resulting composite material (see Atakan at [0067]).
Atakan does not explicitly teach wherein the bonding matrix further comprises one or more pH enhancing additives (claim 7); and wherein the one or more pH enhancing additives is selected from the group consisting of calcium nitrate tetrahydrate, calcium nitrite, NaOH, sodium bicarbonate, OPC, sodium silicate, high alkalinity concrete recycled material, slag aggregate, deadburned CaO, deadburned MgO, and combinations thereof (claim 8).
Like Atakan, ‘010 teaches composite material produced by carbonation of calcium silicate with CO2 -and other process components include water (see ‘010 at [0065] teaching the precursor materials include inexpensive and abundant calcium silicate rich materials… other process components include water and CO2).
‘010 further teaches the activators can be one of the following materials… OPC… and alkali hydroxides (NaOH)… individually or in combination (see ‘010 at [0062]), and the activators are expected to react with the amorphous phase resulting in a cementitious product (see ‘010 at [0064]).  The alkali hydroxide, NaOH is taken to meet the claimed wherein the bonding matrix further comprises one or more pH enhancing additives (claim 7); and wherein the one or more pH enhancing additives is selected from the group consisting of… NaOH (claim 8).
As such, one of ordinary skill in the art would appreciate that ‘010 teaches NaOH, an activator that is expected to react with the amorphous phase resulting in a cementitious product in the process of carbonation of calcium silicate rich materials with CO2, and seek those advantages by adding NaOH in the composite material produced by carbonation of calcium silicate with CO2 as taught by Atakan in view of Jain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add NaOH as taught by ‘010 in the composite material produced by carbonation of calcium silicate with CO2 as taught by Atakan in view of Jain because NaOH is expected to react with the amorphous phase resulting in a cementitious product in the process of carbonation of calcium silicate rich materials with CO2.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Atakan in view of Jain as applied to claim 1 above, and further in view of Okamoto et al. (JP 2016034893 A, with reference to the machine translation) (“Okamoto” hereinafter).
This rejection is added so as to speed up prosecution in the instant that the Applicants do not agree with the rejections above.

Regarding claims 7-8,Atakan in view of Jain teaches the limitations as applied to claim 1, and Atakan further teaches that various additives can be used to modify and fine-tune the physical appearance and/or mechanical properties of the resulting composite material (see Atakan at [0067]).
Atakan does not explicitly teach wherein the bonding matrix further comprises one or more pH enhancing additives (claim 7); and wherein the one or more pH enhancing additives is selected from the group consisting of calcium nitrate tetrahydrate, calcium nitrite, NaOH, sodium bicarbonate, OPC, sodium silicate, high alkalinity concrete recycled material, slag aggregate, deadburned CaO, deadburned MgO, and combinations thereof (claim 8).
	Like Atakan, Okamoto teaches a silicate rich precursor composition (see Okamoto at [0012] teaching the concrete composition… wherein the binder further contains a cement and a siliceous admixture, and the total weight of the siliceous admixture is larger than the weight of the cement).  Okamoto also teaches a pH adjuster of a cement composition containing nitrate (see Okamoto at [0012]), and the nitrate is not particularly limited as long as it produces nitrate ions in a cement-based materials, and examples thereof include… calcium nitrate featured in the list (see Okamoto at [0021]), wherein calcium nitrate is taken to meet the claimed wherein the bonding matrix further comprises one or more pH enhancing additives (claim 7); and wherein the one or more pH enhancing additives is selected from the group consisting of calcium nitrate tetrahydrate (claim 8).
Additionally, it has been held that “the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination” (see MPEP § 2144.07).  In this case, calcium nitrate is a known pH adjuster in cement-based materials and is suitable for its intended use.
As such, one of ordinary skill in the art would appreciate that Okamoto teaches pH adjuster calcium nitrate, which is suitable for its intended use, and seek those advantages by adding calcium nitrate in the composite material produced by carbonation of calcium silicate with CO2 as taught by Atakan in view of Jain.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to add calcium nitrate as taught by Okamoto in the composite material produced by carbonation of calcium silicate with CO2 as taught by Atakan in view of Jain because it is known to be suitable as a pH adjuster.

	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARITES A GUINO-O UZZLE whose telephone number is (571)272-1039. The examiner can normally be reached M-F 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan D Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARITES A GUINO-O UZZLE/Examiner, Art Unit 1731                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735